Greenblott, J.,
dissents and votes to affirm in the following memorandum. Mikoll, J., not taking part. Greenblott, J. (dissenting). In my view, the plaintiffs acquired by virtue of their deeds, an easement over defendants’ land to swim at Area No. 1. The plaintiffs and their predecessors used a 150-foot path across property then owned by the common grantor, ABC Company (ABC) to reach Area No. 1. They used the path and enjoyed Area No. 1 continuously, openly and without interruption from 1940 until 1973. Some of the plaintiffs’ deeds granted them bathing and swimming privileges at the "designated place now set apart therefore” by ABC and granted a right of ingress to and egress from that designated place. I disagree with the majority’s conclusion that the swimming rights were to Area No. 3 and not No. 1. The record reveals that Area No. 1 was in the immediate vicinity of all the plaintiffs’ homes and was accessible by way of a 150-foot path specifically created and maintained for that purpose. The uncontradicted testimony was that plaintiffs and their predecessor enjoyed unrestricted and exclusive use of Area No. 1 for at least 35 years and that they never used Area No. 3, which was over a mile from their homes. Furthermore, defendant Anita Shafler testified that since 1940 she knew that the plaintiffs swam at Area No. 1 and not Area No. 3. This all indicates that ABC intended to provide plaintiffs and their predecessors with the unrestricted use of Area No. 1. In my view therefore, the language of the deeds granted plaintiffs an easement over defendants’ land to use Area No. 1 in accordance with ABC’s intentions as borne out by the plaintiffs’ actual practice for 35 years. The judgment should be affirmed.